t c memo united_states tax_court fred sebastian petitioner v commissioner of internal revenue respondent docket no 8013-05l filed date on date r sent a notice_of_determination concerning collection action by certified mail to p’s last_known_address the address contained an erroneous zip code delivery attempts were made on mar and date the notice_of_determination was delivered on date p filed a petition on date r filed a motion to dismiss p’s petition for lack of jurisdiction on the ground that it was not filed timely held the notice_of_determination concerning collection action is valid as it was sent by certified mail to petitioner’s last_known_address held further because p did not file timely his petition this court lacks jurisdiction to review r’s determination to proceed with collection action fred sebastian pro_se t richard sealy iii for respondent memorandum findings_of_fact and opinion wherry judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction the issue for decision is whether the notice_of_determination concerning collection action was mailed to petitioner’s last_known_address findings_of_fact at the time the petition was filed petitioner resided in chaparral new mexico the address petitioner provided on his petition was broadmoor chaparral new mexico the zip code was crossed out and replaced by the handwritten notation petitioner did not file a federal tax_return for any of the taxable years through on date respondent mailed to petitioner proposed individual income_tax assessments for taxable years and on date respondent received from petitioner a letter disputing the proposed assessments petitioner listed his address as broadmoor chaparral nm petitioner’s arguments regarding the assessments consisted solely of tax-protester rhetoric on date respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing the notice was addressed to broadmoor chaparral nm sic in response petitioner on date submitted timely a form request for a collection_due_process_hearing petitioner listed his address on form as broadmoor chaparral nm petitioner failed to state his disagreement with the levy the only notation petitioner provided on form was all factual issues will be discussed at the live in person hearing that i will be audio taping in response on date respondent’s albuquerque appeals_office mailed to petitioner a letter entitled we received your request for a collection_due_process_hearing and we need to advise you on procedures the letter was addressed to broadmoor chaparral nm the letter advised petitioner that settlement officer joann mares ms mares had been assigned to his case it also explained that petitioner was not entitled to a face-to-face hearing because he had raised only frivolous or groundless arguments the letter further stated that if petitioner still desired a face-to-face hearing he must be prepared to discuss issues relevant to paying his tax_liability otherwise petitioner was entitled to a telephonic hearing which was scheduled for date the letter instructed petitioner to call ms mares or to reschedule the hearing if that date was inconvenient petitioner did not call ms mares for his scheduled telephonic hearing and it does not appear that petitioner attempted to reschedule his hearing the notice_of_determination concerning collection action s under sec_6320 and or for taxable years and was mailed to petitioner on date the notice_of_determination was addressed to fred sebastian broadmoor chaparral nm according to u s postal service form_3877 the envelope that contained the notice_of_determination was addressed to fred sebastian broadmoor chaparral new mexico the correct zip code for chaparral new mexico is a u s postal service track and confirm receipt reflects that the notice_of_determination arrived in anthony new mexico on date pincite a m the track and confirm receipt further provides that on date pincite p m a notice of attempted delivery was left in petitioner’s mail box 1unless otherwise indicated all section references are to the internal_revenue_code code of as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2while the envelope that contained the notice_of_determination was not part of the record both parties agree that the envelope contained an incorrect zip code 3zip code which respondent listed on the notice_of_determination is for covington kentucky zip code which according to form_3877 respondent listed on the envelope containing the notice_of_determination is an invalid zip code petitioner’s mail box is physically located on a rural road with three other neighbors’ mail boxes and is in front of broadmoor which is two houses down from petitioner’s house the notice of attempted delivery was recorded in chaparral new mexico additionally the track and confirm receipt reflects that a second notice of attempted delivery was delivered on date pincite p m and was recorded in anthony new mexico the track and confirm receipt provides that the notice_of_determination was delivered in chaparral new mexico on date pincite a m which delivery date was more than days after the mailing of the notice_of_determination the notice_of_determination was delivered to a contract postal unit located in the general store in chaparral new mexico in response to the second notice of attempted delivery petitioner requested that his certified letter be delivered to the general store it is unclear from the record the exact date that petitioner retrieved the notice_of_determination from the general store it would have occurred however sometime after 4a taxpayer ha sec_30 days after the issuance of the notice_of_determination concerning collection action to petition this court for a redetermination see sec_6330 the notice_of_determination was mailed to petitioner on date taking into account an intervening weekend the 30th day thereafter was monday date see sec_7503 april and before date when the petition was mailed to this court the court received and filed petitioner’s petition on date on date respondent filed a motion to dismiss for lack of jurisdiction petitioner filed an objection to respondent’s motion to dismiss for lack of jurisdiction on date a hearing was held on respondent’s motion on date petitioner failed to appear at the hearing the court ordered that the case be continued for further hearing on respondent’s motion a subsequent evidentiary hearing was held on date collection action a general rules opinion pursuant to sec_6331 if a taxpayer liable to pay taxes fails to do so within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the taxpayer’s property the secretary is obliged to provide the taxpayer with days’ advance written notice_of_levy and to include in the notice information regarding the administrative appeals available to the taxpayer sec_6331 the written notice that the secretary is obliged to provide shall be given in person left at the taxpayer’s dwelling or usual place of business or sent by certified or registered mail return receipt requested to the taxpayer’s last_known_address sec_6330 sec_6331 sec_6330 elaborates on sec_6331 and provides that upon a timely request a taxpayer is entitled to a collection hearing before the irs office of appeals sec_6330 b the taxpayer is entitled to appeal the determination of the appeals_office if made on or before date to the tax_court or a u s district_court depending on the type of tax at issue sec_6330 it is well established that this court’s jurisdiction under sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review see rule b 117_tc_122 116_tc_263 114_tc_492 because the petition was filed late this case must be dismissed the issue for decision is whether the dismissal of this case should be based on petitioner’s failure_to_file a timely petition or whether dismissal should be based on respondent’s failure to issue a valid notice_of_determination the answer makes a significant difference to the parties if jurisdiction is lacking because of respondent’s failure to issue a valid notice_of_determination then the court will dismiss on 5determinations made after date are appealable only to the tax_court see pension_protection_act of publaw_109_280 120_stat_1019 that ground and respondent will be unable to collect by levy without repeating the process assuming the statute_of_limitations is still open see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 if the court dismisses because the petition was filed late then respondent can proceed with enforced collection of the tax b_notice of determination concerning collection action sec_6330 does not specify the means by which the commissioner is required to give notice of a determination made under sec_6330 regulations promulgated under sec_6330 provide that taxpayers will be sent a dated notice_of_determination by certified or registered mail sec_301 e q a-e8 proced admin regs this court has held that respondent’s compliance with the methodology of sec_6212 and b will suffice 122_tc_258 specifically this court has held that a notice_of_determination issued pursuant to sec_6320 and or is sufficient if such notice is sent by certified or registered mail to a taxpayer at the taxpayer’s last_known_address id pincite- sec_6212 does not require actual receipt by a taxpayer of the notice_of_deficiency if the notice_of_deficiency is sent by certified mail to the taxpayer’s last_known_address actual receipt of the notice is immaterial sec_6212 81_tc_42 thus in weber v commissioner supra pincite the notice_of_determination concerning collection action sent by certified mail to the taxpayer’s last_known_address was held to be valid even though the taxpayer received the notice after the expiration of the day filing period regulations promulgated under sec_6212 define last_known_address as the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301 a proced admin regs the taxpayer bears the burden of proving that a notice_of_deficiency was not mailed to his or her last_known_address 89_tc_806 citing 82_tc_618 affd without published opinion 757_f2d_286 11th cir it is well established that an inconsequential error in the address used in mailing the notice_of_deficiency does not render the notice invalid yusko v commissioner supra pincite pickering v commissioner tcmemo_1998_142 an error in the address used to mail the notice_of_deficiency is inconsequential where the error is so minor that it did not prevent delivery of the notice pickering v commissioner supra citing mcmullen v commissioner tcmemo_1989_455 and kohilakis v commissioner t c memo this court has specifically held that an error in the zip code constitutes an inconsequential error and does not affect the last_known_address gam v commissioner tcmemo_2000_115 pickering v commissioner supra watkins v commissioner tcmemo_1992_6 boothe v commissioner tcmemo_1986_361 in the instant case the court concludes that the notice_of_determination concerning collection action was mailed to petitioner’s last_known_address and the incorrect zip code is an inconsequential error the address used to mail the notice_of_determination is the same address listed by petitioner in his correspondence with respondent and on form the notice_of_determination correctly listed petitioner’s name street address city and state but incorrectly provided the zip code see pickering v commissioner supra boothe v commissioner supra despite the error within days of respondent’s mailing the notice_of_determination it was received by the anthony new 6petitioner did not file a federal tax_return for any of the taxable years through 7it is noteworthy that petitioner incorrectly listed his own zip code in correspondence with respondent mexico u s postal service and delivery to petitioner was attempted at trial the postmaster of anthony new mexico bob moulds mr moulds stated that a zip code is not required for proper delivery of an item but does expedite delivery and is considered part of the address once added see watkins v commissioner supra mr moulds testified that the incorrect zip code in the address used to mail the notice_of_determination did not affect the proper delivery of the notice to petitioner mr moulds stated that an item mailed from austin texas such as the notice_of_determination would not have had sufficient time to be sent to the incorrect zip code used in mailing the notice and then be sent to anthony new mexico in the span of days mr moulds testified that he believed the notice_of_determination was sent from austin texas to albuquerque new mexico then to las cruces new mexico and finally to anthony new mexico which was the normal course of mail despite the error in the zip code the tracking information presented to the court appears to confirm that the incorrect zip code did not adversely affect delivery of the notice_of_determination mr moulds also testified as to the usual procedure followed for certified mail certified mail is scanned at the u s postal service office and treated as an accountable initially the mail carrier takes the accountable with him or her to the address of delivery when the mail carrier arrives at the address of delivery he or she honks the mail truck’s horn a couple of times to alert the addressee that he or she has an accountable generally if the addressee is home he or she will meet the mail carrier at the mail box to sign for the accountable the mail carrier is not required to go to the door of the address of delivery standard procedure is to honk the mail truck’s horn if the addressee does not meet the mail carrier at the mail box the mail carrier leaves a notice informing the addressee that he or she has an accountable the mail carrier generates the notice of attempted delivery by scanning the bar code on the accountable and printing a notice which includes the time and date of the attempted delivery generally if the addressee does not contact the u s postal service regarding the first notice a second notice is delivered approximately days after the first notice a postal employee at the u s postal service office scans the bar code on the accountable and prints a notice and 8petitioner testified that he was aware of the standard procedure for certified mail and accountables petitioner further testified that due to the size of his property and the fact that his mail box is located a distance from his house he sometimes cannot hear the mail carrier honk his or her horn or is unable to make it to the mail box in time to meet the mail carrier before he or she continues on his or her route 9petitioner testified that he did not receive the first notice of attempted delivery petitioner claimed that his mail box was damaged and that there are high winds in his area that have caused his mail to be lost the mail carrier delivers only the second notice of attempted delivery in the instant case due to a shortage of postal workers the second notice of attempted delivery was not delivered to petitioner until date almost a month after the first delivery attempt the notice_of_determination was delivered on date which was after the expiration of the 30-day filing period this was unfortunate but once the notice_of_deficiency is mailed to the taxpayer’s last_known_address nothing in the code requires respondent to take additional steps to effectuate delivery howard v commissioner tcmemo_1993_315 citing 864_f2d_1191 5th cir and 857_f2d_676 9th cir affg on other grounds 88_tc_1042 the court concludes that respondent mailed the notice_of_determination concerning collection action to petitioner’s last_known_address and that the erroneous zip code was an inconsequential error because it did not adversely affect the proper delivery of the notice accordingly the notice_of_determination is valid the court will grant respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed timely the court has considered all of the petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an order will be entered dismissing this case for lack of jurisdiction
